Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered October 13th, 2022 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a non-transitory computer readable medium (i.e. a manufacture) in claims 1-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A non-transitory computer-readable medium, readable by at least one processor and comprising instructions stored thereon to cause the at least one processor to: 
load a lobby that includes a first game and a second game in a multi-game package, wherein the first game is eligible to trigger a payout of a first stand-alone progressive jackpot and ineligible to trigger a payout of a second stand-alone progressive jackpot, wherein the second game is eligible to trigger a payout of the second stand-alone progressive jackpot and ineligible to trigger a payout of the first stand-alone progressive jackpot; 
initiate a round of play in the first game associated of the multi-game package; 
determine a value of a  first non-zero funding rate for the first stand-alone progressive jackpot based on initiation of the round of play, and determine a value of a second non-zero funding rate for the second stand-alone progressive jackpot based on initiation of the round of play;
adjust the first stand-alone progressive jackpot according to the first non-zero funding rate wherein adjusting the first stand-alone progressive jackpot according to the first non-zero funding rate further comprises adjusting at least one global game attribute variable, and wherein the at least one global game attribute variable has links between at least the first game and the second game;
adjust the second stand-alone progressive jackpot according to the second non-zero funding rate, wherein adjusting the second stand-alone progressive jackpot is further based, at least in part, on the adjusted at least one global game attribute variable;
generate a first set of random based game outcomes for the round of play using a random number generator(RNG);
determine using the RNG whether a jackpot feature in the first game is triggered based on the first set of random based game outcomes; 
determine using the RNG a second set of random based game outcomes based on a determination that the jackpot feature in the first game is triggered; and 
determine using the RNG whether the second set of random based game outcome triggers the payout of the first stand-alone progressive jackpot.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships and/or commercial interactions and Mental Processes including mental steps of observation evaluation and judgement that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a non-transitory computer readable medium and a processor it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, game consoles, slot machines and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a non-transitory computer readable medium and a processor amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0187], [0188]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0187], [0188]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Response to Arguments
Applicant's arguments filed September 8th, 2022 have been fully considered but they are not persuasive. 
Commencing in section I,  pages 8 through 11 of the Applicant’s above dated response, the applicant presents various arguments against the rejection of claims under 35 U.S.C. §101 including:
i) That the claimed invention includes “a practical application” because they recite a multi-step process for executing a multi-game lobby and determining funding rates for at least two games despite a first game being ineligible to trigger a payout of a progressive jackpot of a second game.  The applicant proposes that the funding of these additional pools would represent a new gameplay functionality linking otherwise distinct games to one another on a device (Appellant’s remarks pages 8-9);
ii)That like the court’s decision in McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)  the claimed invention as amended improves the functionality of the computer and allow it to perform a functions not previously performable by enabling it to update content associated with multiple games by utilizing a common single variable rather than a variable associated with each game(Appellant’s remarks pages 9-10); and
iii) That the claimed invention represents more than the mere computer automation of a process because the funding rate rules exist separate from the mere use of a computer (Appellant’s remarks page 11)
Responsive to the preceding the following is noted:
i.a) The claimed multi-step process for executing a multi-game lobby and determining funding rates for at least two games despite a first game being ineligible to trigger a payout of a progressive jackpot of a second game as particularly recited  does not support he presence of a practical application as proposed because the features Applicant identifies as the inventive concept are part of the abstract idea itself; as such, these features cannot constitute the “inventive concept.” See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.”); see also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”).  Alternatively stated, while the claims invention may involve improvements to the abstract game play, these improvements are not sufficient to support the presence of a practical application as argued.
ii.a) Insomuch as the applicant proposes that the claims set forth an improvement to technology  such as described by MPEP 2106.05(a) and referenced with reflect McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016), there is no support for the proposition that  operability of the underlying technology has not been improved as proposed because the underlying technology was previously capable of managing gameplay and rewards associated with both primary and secondary games to the player as set forth in at least paragraphs [0001]-[0005] of the instant application.  Response, to the applicant’s remarks of this section directed to McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., it is noted that court relied upon a similar manner as was discussed in Enfish, LLC v. Microsoft Corp., insomuch as the court looked for “an improvement in computer-related technology”.  Wherein an "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  In McRO the court found that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.   While the claims of the instant invention define a set of rules for funding game prize, these rules do not improve the functionality of the computer by allowing computer performance of a function not previously performable by a computer in a manner similar to McRO.  Proposed improvements to game play rules or even improvements to the algorithms themselves that do not result in an improvement of the hardware which they are practiced on are not sufficient to improve the functionality of the computer but instead result in the mere operation or practice of these rules and algorithms on a computer in a manner specifically caution against in Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  Accordingly, the decision in McRO does not support the presence of patent eligible subject matter in the claimed invention as proposed.  
iii.a)  The applicant’s proposition that the claimed invention represents more than the mere computer automation of a process because the funding rate rules exist separate from the mere use of a computer as best understood is non-persuasive as the funding rate rules are by themselves abstract and the mere implementation of those rules on a computer cannot impart patent eligibility as quoted in section the preceding section ii.a.

The rejection of claims under 35 USC 103 has been reasonably overcome based on the applicant presented amendments and accompanying remarks.

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715